Citation Nr: 1606353	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  14-15 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an effective date earlier than February 20, 2008, for the grant of service connection for psoriasis.

2.  Entitlement to an effective date earlier than November 2, 2012, for the grant of service connection for left lower extremity radiculopathy.

3.  Entitlement to an effective date earlier than November 2, 2012, for the grant of service connection for constipation associated with degenerative disc disease (DDD) of the lumbar spine.

4.  Entitlement to an effective date earlier than February 20, 2008, for the grant of service connection for degenerative joint disease (DJD) of the right hip, to include limitation of abduction.

5.  Entitlement to an effective date earlier than February 20, 2008, for the grant of service connection for limitation of extension of the thigh due to right hip DJD.

6.  Entitlement to an effective date earlier than February 20, 2008, for the grant of service connection for limitation of flexion of the thigh due to right hip DJD.

7.  Entitlement to an effective date earlier than February 20, 2008, for the grant of Dependents' Educational Assistance (DEA) benefits under 38 U.S.C.A. Chapter 35.

8.  Entitlement to an initial rating in excess of 20 percent for DDD of the lumbar spine.

9.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy for the period on appeal prior to February 20, 2008, and 20 percent for the period on appeal from February 20, 2008.

10.  Entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy.

11.  Entitlement to an initial rating in excess of 10 percent for DJD of the right ankle.

12.  Entitlement to an initial rating in excess of 20 percent for DJD of the right hip, to include limitation of abduction.

13.  Entitlement to an initial rating in excess of 10 percent for limitation of extension of the thigh due to right hip DJD.

14.  Entitlement to an initial rating in excess of 10 percent for limitation of flexion of the thigh due to right hip DJD.

15.  Entitlement to an initial rating in excess of 10 percent for DJD and limitation of flexion of the right knee.

16.  Entitlement to an initial rating in excess of 10 percent for right knee instability, status post medial meniscectomy.

17.  Entitlement to an initial rating in excess of 10 percent for DJD of the left knee.

18.  Entitlement to an initial rating in excess of 10 percent for constipation associated with lumbar DDD.

19.  Entitlement to an initial rating in excess of 60 percent for psoriasis.

20.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, in August 2012 and August 2013.

The RO denied the Veteran's claim for depression in August 2013 and the Veteran submitted a timely notice of disagreement with this decision in October 2013.  Before the present appeal was certified to the Board, the RO granted service connection for "somatic symptom disorder (claimed as depression)" in a February 2014 rating decision.  At that time, the RO also granted the Veteran's claim for an earlier effective date for the grant of service connection for right lower extremity radiculopathy, which represents a full grant of the benefits sought.  Thus, the Board finds that there is no present case or controversy for the Board to adjudicate with regard to the Veteran's original claim for service connection for depression and his claim for an earlier effective date for the grant of service connection for radiculopathy of the right lower extremity, and the Board will not address these issues at the present time.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The issues of the Veteran's entitlement to a TDIU and entitlement to an effective date earlier than February 20, 2008, for the grant of DEA benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ)


FINDINGS OF FACT

1.  The record shows that the Veteran first communicated in writing his desire to file a claim for service connection for psoriasis on February 20, 2008.

2.  The record shows that left lower extremity radiculopathy associated with lumbar DDD was first reported on May 21, 2009.

3.  The record shows that the Veteran first communicated in writing his desire to file a claim for service connection for constipation on October 31, 2012.

4.  The Veteran's claim for service connection for a right hip disability was denied in a June 2006 rating decision.  The Veteran did not complete an appeal with regard to this decision, nor has he filed a claim for revision of the denial of service connection based upon CUE; thus, the decision is final.
 
5. Since the June 2006 denial of service connection for a right hip condition, the record shows that the Veteran next communicated in writing his desire to file a claim for service connection for a right hip condition on February 20, 2008.
 
6.  In August 2013, the RO granted service connection for DJD of the right hip to include limitation of abduction, limitation of extension of the thigh due to right hip DJD, and limitation of flexion of the thigh due to right hip DJD; and assigned an effective date of February 20, 2008.

7.  For the period on appeal, the Veteran's DDD of the lumbar spine has not been productive of flexion limited to 30 degrees or less, ankylosis, or incapacitating episodes.

8.  The Veteran's right lower extremity radiculopathy was productive of no more than mild incomplete paralysis during the period on appeal prior to February 20, 2008; was productive of no more than moderate incomplete paralysis during the period from February 20, 2008 to February 4, 2014; and has been productive of moderately severe incomplete paralysis since February 5, 2014.

9.  The Veteran's left lower extremity radiculopathy was productive of no more than mild incomplete paralysis during the period on appeal prior to November 2, 2012, and has been productive of no more than moderate incomplete paralysis since November 2, 2012.

10.  The Veteran's right ankle DJD has been productive of symptoms such as pain and functional impairment, but has not resulted in ankylosis, malunion of the os calcis or astragalus, an astragalectomy, or marked limitation of motion.

11.  The Veteran's right hip disability has been manifested by arthritis with flexion no worse than 40 degrees, extension with pain at 10 degrees, impairment of the thigh, and no evidence of ankylosis of the hip, flail joint of the hip, or impairment of the femur.
 
12.  During the period on appeal, the Veteran's right knee disability has resulted in symptoms such as painful motion, but has not resulted in flexion limited to 60 degrees or less, limited extension, ankylosis, more than slight instability, frequent episodes of effusion, impairment of tibia and fibula, or genu recurvatum.

13.  During the period on appeal, the Veteran's left knee disability has resulted in symptoms such as painful motion, but has not resulted in flexion limited to 60 degrees or less, limited extension, ankylosis, recurrent subluxation or lateral instability, frequent episodes of locking or effusion, impairment of tibia and fibula, or genu recurvatum.

14.  The Veteran's constipation has been productive of frequent episodes of bowel disturbance with abdominal distress and no more than moderate impairment.

15.  The Veteran is in receipt of the maximum schedular rating available for psoriasis, and the evidence does not show that his psoriasis has been productive of scarring or disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 20, 2008, for the grant of service connection for psoriasis are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2015).

2.  The criteria for an effective date of May 21, 2009, for the grant of service connection for left lower extremity radiculopathy are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400, 4.71a, Diagnostic Codes 5235-5243 (2015).

3.  The criteria for an effective date of October 31, 2012, for the grant of service connection for constipation are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2015).

4.  The criteria for an effective date earlier than February 20, 2008, for the grant of service connection for DJD of the right hip to include limitation of abduction, limitation of extension of the thigh due to right hip DJD, and limitation of flexion of the thigh due to right hip DJD are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2015).

5.  The criteria for a disability rating in excess of 20 percent for DDD of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5235-5243 (2015).

6.  For the period on appeal prior to February 20, 2008, the criteria for a disability rating in excess of 10 percent for right lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).

7.  For the period on appeal from February 20, 2008 to February 4, 2014, the criteria for a disability rating in excess of 20 percent for right lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).

8.  For the period on appeal from February 5, 2014, the criteria for a disability rating of 40 percent for right lower extremity radiculopathy are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).

9.  For the period on appeal prior to November 2, 2012, the criteria for a disability rating of 10 percent for left lower extremity radiculopathy are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).

10.  For the period on appeal from November 2, 2012, the criteria for a disability rating in excess of 20 percent for left lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015). 

11.  For the period on, the criteria for a rating in excess of 10 percent right ankle DJD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.21, 4.71, 4.71a, Diagnostic Codes 5003, 5024, 5270-5274 (2015).

12.  The criteria for a rating in excess of 20 percent for DJD of the right hip, to include limitation of abduction, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5250-5255 (2015).

13.  The criteria for a rating in excess of 10 percent for limitation of extension of the thigh due to right hip DJD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5250-5255 (2015).

14.  The criteria for a rating in excess of 10 percent for limitation of flexion of the thigh due to right hip DJD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5250-5255 (2015).

15.  The criteria for a rating in excess of 10 percent for DJD and limitation of flexion of the right knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2015).

16.  The criteria for a rating in excess of 10 percent for right knee instability, status post meniscectomy, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2015).

17.  The criteria for a rating in excess of 10 percent for DJD of the left knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2015).

18.  The criteria for a disability rating in excess of 10 percent for constipation are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.119, Diagnostic Code 7319 (2015).

19.  The criteria for a disability rating in excess of 60 percent for psoriasis are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes 7800-7805, 7816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As the Veteran's claims for earlier effective dates and increased ratings arise from his disagreement with the rating decisions that granted benefits, the Board finds that the Veteran's original claims for compensation were substantiated and any defect in the notice is not prejudicial.  See 38 U.S.C.A. § 5103; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Pursuant to VA's duty to assist, VA has associated with the Veteran's claims file records of his relevant non-VA treatment and records from the Social Security Administration (SSA), and provided examinations and obtained medical opinions in April 2004, October 2008, June 2011, July 2013, August 2013, and February 2014.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The examination reports are adequate as the examiners provided sufficient, detailed descriptions of the Veteran's disabilities following examination.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Review of the claims file reveals that all treatment records that pertain to the Veteran's 2003 right knee meniscectomy may not have been associated with the claims file, but finds that VA need not request a complete copy of these records because the claims file includes the Veteran's post-surgical treatment records, VA has examined him multiple times since 2003, and VA has associated with the file all relevant records that pertain to the period on appeal.  See 38 U.S.C.A. § 5103A(a)(2) (The Secretary is not required to provide assistance to a claimant under this section if no reasonable possibility exists that such assistance would aid in substantiating the claim.).

In summary, the Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claims.  Smith v. Gober, 14 Vet. App. 227   (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

II.  Claims for Earlier Effective Dates for Grant of Benefits

Generally, the effective date for an award of compensation or claim for increase is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  The date of entitlement is the date the claimant meets the basic eligibility criteria for the benefit.  Additionally, 38 U.S.C. § 5101(a) provides that "A specific claim in the form prescribed by the Secretary . . . must be filed in order for benefits to be paid or furnished to any individual."  In McTighe v. Brown, 7 Vet. App. 29 (1994), the Court of Appeals for Veterans Claims (Court) remarked that 38 U.S.C.A. § 5110 and 38 U.S.C.A. § 5101 clearly establish that an application must be filed.

For VA compensation purposes, a "claim" is defined as "a written communication requesting a determination of entitlement or evidencing a belief in entitlement, to a specific benefit under the laws administered by the Department of Veterans Affairs submitted on an application form prescribed by the Secretary."  38 C.F.R. § 3.1(p) (2015).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2015).  It must "identify the benefit sought."  Id.  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an applications or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Psoriasis

Here, in an August 2013 rating decision, the RO granted service connection for psoriasis, effective from February 20, 2008.  The record shows that the Veteran's claims for service connection for psoriasis was received by VA on February 20, 2008, and does not show that the Veteran communicated in writing his desire to file claims for service connection for this disability prior to this date.  Thus, the Veteran's claim for an effective date earlier than February 20, 2008, must be denied.  There is no doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Left Lower Extremity Radiculopathy

Also in August 2013, the RO granted service connection for radiculopathy of the left lower extremity, effective from November 2, 2012.  Here, the Board acknowledges that the Veteran's claim for an increased initial rating for his lumbar spine disability is also on appeal and evaluation of the Veteran's lumbar spine disability requires the Board to consider whether separate ratings are warranted for associated neurologic abnormalities.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).  Thus, as explained in further detail below, the Board finds that service connection for left lower extremity radiculopathy is warranted from May 21, 2009, which is the date when a VA physician first identified that the Veteran has this condition secondary to his service-connected lumbar spine disability.  Although a June 2007 VA treatment record documents the Veteran's report that he has back pain that "goes down to both legs to the toes" and it was documented that the Veteran has tingling and numbness in his feet, a clinician reported an assessment there was no radiculopathy or radicular signs noted. 

Constipation

In August 2013, the RO granted service connection for constipation, effective from November 2, 2012.  The record includes a notice of disagreement that was received by VA on October 31, 2012, and in which the Veteran first communicated in writing his desire to file a claim for service connection for constipation secondary to medications taken to treat his service-connected lumbar spine disability.  The record fails to show, however, that the Veteran communicated in writing his desire to file claims for service connection for this disability prior to this date.  Although VA treatment records, to include a March 2003 abdominal film report and April 2009 treatment note, reflect constipation prior to 2012, the Board finds that these records do not constitute an informal claim because the mere existence of medical records cannot be construed as an informal claim and some intent to apply for the benefit sought must be shown.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  In addition, although an October 2008 VA examination report documents a finding that constipation is a side effect of medication used to treat his lumbar spine condition, the Board finds that there is no indication that constipation was identified as a neurologic abnormality for which service connection could have been granted at that time pursuant to 38 C.F.R. § 4.71a.

In light of the foregoing, the Board finds that the criteria for an award of an effective date of October 31, 2012, for service connection for constipation are met.  

Right Hip DJD, Limitation of Extension of the Thigh, and Limitation of Flexion of the Thigh

Notably, an application that had been previously denied cannot preserve an effective date for a later grant of benefits based on a new application.  38 C.F.R. § 3.400(q); see Wright v. Gober, 10 Vet. App. 343, 346-47 (1997); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application.").  "The statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  Sears v. Principi, 16 Vet. App. 244, 248 (2002). 

Thus, the effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).

For the Veteran to be awarded an effective date based on an earlier claim that became final and binding, he has to collaterally attack the prior decision and show there was clear and unmistakable error (CUE) in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).

Here, review of the claims file reveals that the Veteran was originally denied service connection for "an unspecified right hip condition" in June 2006.  The Veteran was notified of this decision and of his appellate rights by letter dated June 30, 2006.  He did not appeal, and no new and material evidence, including new claims, was received within one year of the decision.  Therefore, the June 2006 decision is final.  38 U.S.C.A. § 7105(b)(2)(c) (West 2014); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.201, 20.302(a) (2015).

The Veteran filed a claim to reopen his claim for service connection for a right hip disability in February 2008.  In an August 2013 rating decision, the RO granted service connection and separate ratings for the following conditions: DJD of the right hip, to include limitation of abduction; limitation of extension of the thigh due to right hip DJD; and limitation of flexion of the thigh due to right hip DJD.  The RO assigned an effective date of February 20, 2008, which is the day VA received his claim to reopen.

The record shows that the Veteran contacted non-VA orthopedist Dr. J. Davis in March 2007 to obtain an opinion as to the likely etiology of his right hip condition in addition to other disabilities.  Although VA received a copy of this letter in April 2007, the Board finds that this letter cannot be reasonably construed as a new claim for benefits or a notice of disagreement with the June 2006 rating decision, as it was intended to constitute correspondence between the Veteran and Dr. Davis and was not addressed to VA.  Thus, the Board finds that this correspondence did not evince an intent to file a claim for benefits with VA, as required.  

In view of the foregoing, the preponderance of the evidence is against the claim for an earlier effective date for the Veteran's service-connected DJD of the right hip, limitation of extension of the thigh due to right hip DJD, and limitation of flexion of the thigh due to right hip DJD.  Thus, the appeal is denied.  There is no doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.

III.  Increased Ratings Claims

Disability ratings are determined by applying the rating criteria set forth in VA's schedule for rating disabilities and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating is assigned.  Id.  In reviewing the evidence, the Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, pyramiding, or evaluating the same manifestation of a disability under different diagnostic codes, is to be avoided.  See 38 C.F.R. § 4.14 (2015).  Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which the Veteran has already been rated.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

A.  Musculoskeletal Disabilities

Lumbar Spine and Lower Extremity Radiculopathy

By way of background, the RO granted service connection for lumbar DDD in an August 2012 rating decision and assigned a 20 percent rating, effective March 24, 2003.  In August 2013, the RO granted service connection for right lower extremity radiculopathy and left lower extremity radiculopathy.  The grants of service connection for these disabilities are effective from March 24, 2003, and May 21, 2009, respectively.  As the matter came to the Board, the Veteran's right lower extremity radiculopathy was rated 10 percent disabling for the period on appeal prior to February 20, 2008, and 20 percent disabling for the period on appeal from February 20, 2008; and his left lower extremity radiculopathy was rated 20 percent disabling from November 2, 2012.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2015).

The criteria for rating all disabilities of the spine are set forth in 38 C.F.R. § 4.71a, which provides that spine disabilities are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the IVDS Formula, a spine disability is rated based on the presence of incapacitating episodes, which are periods of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, IVDS Formula.

The General Formula for rating a disability of the spine provides in pertinent part: With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; a 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Formula.

For VA rating purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, General Formula, Note (2).  The combined range of motion refers to the sum of the range of motion of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id. 

Under the General Formula, associated neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately under the appropriate DCs.  Id. at Note (1).

Here, non-VA treatment records dated May 2003 and June 2003 document a diagnosis of multilevel DDD, lumbar spine flexion to 70 degrees, normal extension, normal lateral-side bending, and possible mild right lower extremity radiculitis.  

An April 2004 VA examination report documents findings of pain, weakness, stiffness, swelling, instability, fatigability, and locking in forward flexion.  The examiner documented flare-ups that occur twice weekly for at least three hours and further limit the Veteran's motion for up to three hours.  The Veteran reported using a cane 80 percent of the time.  He demonstrated flexion to 50 degrees with pain beginning at 45 degrees, extension to 20 degrees with pain beginning at 20 degrees, right rotation to 30 degrees without pain, left rotation to 30 degrees without pain, right lateral flexion to 20 degrees with pain beginning at 20 degrees, left lateral flexion to 30 degrees without pain, and a total combined range of motion of 180 degrees.  He was negative for vertebral fractures and height loss.

In August 2005, a VA physician noted mild central herniation of disc material and resultant mild central canal stenosis in addition to neuro foramina narrowing bilaterally.

In September 2007, a VA physician noted that a VA x-ray of the Veteran's lumbar spine showed minimal DJD, which was surprising considering his report of persistent and severe pain.

October 2007 VA lumbar spine imaging revealed mild rotoscoliosis with degenerative change and marked narrowing, sclerosis, and osteophyte formation at L5-S1.  The reviewing clinician noted an impression of severe DDD at L5-S1.

In June 2007, a clinician documented the Veteran's report that he has back pain that "goes down to both legs to the toes" and it was reported that the Veteran has tingling and numbness in his feet.  In November 2007, a VA clinician noted that the Veteran has a past history of radicular pain, which was not present at that time.  Thereafter, in February 2008, a VA clinician documented the Veteran's report of radicular pain that shoots down his right leg.

In treatment records dated May 2009 and June 2009, VA clinicians documented worsening lumbar disc extrusion at L-3,4; an impression of lumbar radiculopathy secondary to the extruding disc; and the Veteran's report of severe pain in his left leg that makes his foot painful and numb and which mostly likely fits an L-4,5 pattern.  The May 2009 record documents an assessment of left lower extremity radiculopathy.

Treatment records dated April 2008 to April 2009 document findings of urinary urgency and frequency, but it was indicated that the Veteran's benign prostatic hypertrophy has manifested in lower urinary tract symptoms, and thus, there is no evidence that his urinary problems are related to his lumbar spine condition.

An October 2008 VA examination report documents the Veteran's report of daily flare-ups and severe flare-ups that occur twice weekly.  The examiner noted that the frequency and duration of the reported flare-ups were inconsistent, as the Veteran and his girlfriend reported different histories, and the examiner reported that another VA clinician noted inconsistencies as well.  The examiner opined that the Veteran's identified urinary and bowel problems were unrelated to his lumbar spine disability, and concluded that it is likely that the pain and numbness that radiates down his right leg has an etiology unrelated to his lumbar spine DDD, as the asymmetry shown by an MRI would be more likely to cause mild radicular symptoms in the left lower extremity.  The Veteran was negative for spasm, atrophy, weakness, abnormal posture or head position, abnormal spinal curvature, abnormal muscle tone, muscle atrophy, and ankylosis.  The Veteran had guarding and tenderness, but these symptoms were not severe enough to cause abnormal gait or spinal contour.  A sensory examination revealed normal results during vibration, pinprick, light touch, and position sense tests with regard to his lower extremities.

The following ranges of motion were documented in October 2008: active and passive flexion from 0 to 10 degrees with pain at 0 degrees; 0 degrees of flexion upon repetitive use; 0 degrees of active and passive extension; 0 degrees of active and passive lateral flexion, bilaterally; and 0 degrees of active and passive lateral rotation, bilaterally.  The examiner reported that the Veteran's loss of range of motion is partially due to abdominal obesity; however, pain is the major limiting factor.

Similar findings were reported upon examination in June 2011.  Notably, following his June 2011 examination, the Veteran submitted an examination report in which he indicated that he experiences urinary incontinence, urgency, and retention requiring catheterization; numbness; leg or foot weakness, bilaterally; falls; and unsteadiness.  The June 2011 examiner, however, reported that these conditions are not related to the Veteran's lumbar spine disability, but rather a chronic kidney disorder.  The Veteran demonstrated flexion to 50 degrees, extension to 5 degrees, left lateral flexion to 20 degrees, right lateral flexion to 25 degrees, left lateral rotation to 15 degrees, right lateral rotation to 10 degrees, and objective evidence of pain on motion.  His sensory examination was normal with regard to his lower extremities.

In November 2012, the Veteran reported that he experiences shooting pain down his left leg one to two times weekly.

An August 2013 VA peripheral nerves examination report documents back pain on the right side that radiates down the right anterior thigh to the right dorsal foot.  The examiner documented moderate numbness and moderate intermittent (usually dull) pain in the right lower extremity, and mild numbness and mild intermittent (usually dull) pain in the left lower extremity.  There was no paresthesias or dysesthesias.  The examiner diagnosed the Veteran with sciatica and reported that the Veteran has moderate incomplete paralysis of the right lower extremity and mild incomplete paralysis of the left lower extremity.

A VA treatment record dated January 2014 documents the Veteran's denial of bowel or bladder dysfunction in addition to numbness or weakness in the lower extremities.

In February 2014, VA provided an examination during which the Veteran reported that his back condition had worsened.  Specifically, he reported increased pain and stiffness in his back in addition to worsened radiculopathy of the right lower extremity.  He demonstrated forward flexion to 70 degrees with objective evidence of painful motion at 70 degrees; extension to 20 degrees with objective evidence of painful motion at 20 degrees; lateral flexion to 25 degrees with objective evidence of painful motion at 25 degrees, bilaterally; and lateral rotation to 25 degrees with objective evidence of painful motion at 25 degrees, bilaterally.  After repetitive use, the examiner documented forward flexion to 70 degrees; extension to 20 degrees; lateral flexion to 25 degrees, bilaterally; and lateral rotation to 25 degrees, bilaterally.  Thus, there was no additional limitation in range of motion following repetitive-use testing.

In testing the Veteran's reaction to light touch, the February 2014 examiner noted a decreased, but not absent, reaction with regard to the right upper anterior thigh and a normal reaction in the left upper anterior thigh.  Similar results were noted with regard to the lower legs/ankles and feet/toes.  The examiner reported severe intermittent pain (usually dull), severe paresthesias and/or dysesthesias, and severe numbness in the right lower extremity; and moderate intermittent pain (usually dull), moderate paresthesias and/or dysesthesias, and moderate numbness in the left lower extremity.  Overall, the examiner assessed severe radiculopathy on the right and moderate radiculopathy on the left.  In addition, the examiner reported that the Veteran did not have additional neurologic abnormalities due to his lumbar spine disability, did not have IVDS of the lumbar spine, and did not have a vertebral fracture with loss of 50 percent or more of height.

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the Veteran's lumbar spine disability must be evaluated under the General Formula, because there have been no incapacitating episodes.  Under the General Formula, the orthopedic manifestations of the Veteran's lumbar spine disability do not approximate a rating higher than 20 percent because the Veteran's disability has not been productive of pain with forward flexion to 30 degrees or less, or ankylosis.  Although flexion to 0 degrees was noted in October 2008, the Board finds that this limitation was transient, as records from 2003, 2004, 2011, and 2014 document flexion between 45 and 70 degrees with pain.  In addition, the examiner's comments regarding the Veteran's presentation indicates this measurement is of questionable reliability.  Thus, as the ratings assigned must represent the average impairment, the Board finds that a 20 percent rating best represents the average impairment caused by the Veteran's lumbar spine disability and an increased rating is not warranted.  38 C.F.R. § 4.1.

Additionally, the Board finds that because the Veteran has had a compensable rating for his lumbar spine disability for the entire period on appeal, the Veteran has been compensated appropriately for his painful motion and an additional rating is neither warranted under 38 C.F.R. § 4.59 and 38 C.F.R. § 4.71a, Diagnostic Code 5003, nor is it permitted under 38 C.F.R. § 4.14, as the assignment of an additional rating would constitute pyramiding.

In light of the foregoing, the Board finds that the record does not support a higher schedular rating for the orthopedic manifestations of the Veteran's lumbar spine disability. 

With respect to neurological manifestations, the Veteran's radiculopathy of the lower extremities have been rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).  As noted previously, the Veteran's right lower extremity radiculopathy is currently rated 10 percent disabling for the period on appeal prior to February 20, 2008, and 20 percent disabling for the period on appeal from February 20, 2008; and he currently has an initial rating of 20 percent for his left lower extremity radiculopathy for the period from November 2, 2012.  However, as noted above, the grant of service connection is now effective from May 21, 2009.

As outlined in Diagnostic Code 8520, which provides the criteria for rating neurological abnormality related to the sciatic nerve, complete paralysis of the sciatic nerve warrants an 80 percent evaluation.  Complete paralysis is characterized by the following symptoms: foot dangling and dropping, active movement of the muscles below the knee is not possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis warrants a 60 percent evaluation if it is severe, with marked muscular atrophy; a 40 percent evaluation if it is moderately severe; a 20 percent evaluation if it is moderate; and a 10 percent evaluation if it is mild.  Id.  The Board notes that the Veteran has not demonstrated complete paralysis in either the left or right lower extremities.

With regard to the right lower extremity, the Board finds that a rating in excess of 10 percent is not warranted for the period on appeal prior to February 20, 2008, as the evidence documents a finding of only mild right lower extremity radiculitis.  In addition, the Board finds that a rating in excess of 20 percent is not warranted for the period from February 20, 2008, to February 4, 2014, because moderately severe and severe incomplete paralysis were not noted during that period.  However, in light of the February 2014 examination report that documents severe right lower extremity radiculopathy that is characterized by severe intermittent pain, paresthesias and/or dysesthesias, and numbness, the Board finds that the Veteran's right lower extremity radiculopathy is best approximated by a 40 percent rating under Diagnostic Code 8520 for the period from February 5, 2014.  Since the presence of marked muscular atrophy has not been described, a 60 percent rating is not indicated.  

With regard to the left lower extremity, the Board finds that a 10 percent rating is warranted for the period from May 21, 2009, to November 1, 2012, because the evidence does not show that the Veteran experienced more than mild radiculopathy during that period.  With regard to the period on appeal from November 2, 2012, the Board notes that the August 2013 examiner indicated that the Veteran had mild numbness and intermittent pain in the left lower extremity and the February 2014 examiner reported no more than moderate pain, paresthesias and/or dysesthesias, and numbness.  Thus, without evidence of moderately severe to severe incomplete paralysis, a rating in excess of 20 percent is not warranted for that period.

Based on the foregoing, the Board finds that a rating in excess of 10 percent is not warranted for right lower extremity radiculopathy for the period on appeal prior to February 20, 2008, a rating in excess of 20 percent is not warranted for right lower extremity radiculopathy for the period on appeal from February 20, 2008, to February 4, 2014, and a rating of 40 percent is warranted for right lower extremity radiculopathy for the period on appeal from February 5, 2014.  In addition, a 10 percent rating is warranted for left lower extremity radiculopathy for the period from May 21, 2009, to November 1, 2012, but a rating in excess of 20 percent is not warranted for left lower extremity radiculopathy for the period from November 2, 2012.  As the record does not show additional neurological abnormality associated with the Veteran's lumbar spine disability, the Board finds that no other ratings are warranted.

Right Ankle

By way of background, the RO granted service connection for DJD of the right ankle in an August 2012 rating decision and assigned a 10 percent rating, effective March 24, 2003, under 38 C.F.R. § 4.71a, Diagnostic Code 5271 .

Under Diagnostic Code 5271, 10 and 20 percent ratings may be assigned when there is moderate or marked limitation of motion of the ankle, respectively.  

Diagnostic Code 5270, which pertains to ankylosis of the ankle, provides that a 20 percent rating is warranted for ankylosis in plantar flexion at less than 30 degrees.  A 30 percent rating is warranted for ankylosis in plantar flexion between 30 and 40 degrees, or ankylosis in dorsiflexion between 0 and 10 degrees.  Additionally, a 40 percent rating is warranted for ankylosis in plantar flexion at more than 40 degrees, or ankylosis in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.

Under Diagnostic Code 5272, when there is ankylosis of the subastragalar or tarsal joint, a 10 percent rating is warranted if there is evidence of good weight-bearing position, and a 20 percent rating is warranted if there is evidence of poor weight-bearing position.  Under Diagnostic Code 5273, which pertains to malunion of the os calcis or astragalus, 10 and 20 percent ratings are warranted when there is moderate or marked deformity, respectively.  In addition, evidence of astragalectomy indicates that a 20 percent rating is warranted under Diagnostic Code 5274.

Normal range of motion of the ankle includes dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II (2015).

Here, a July 2003 non-VA treatment record indicates that the Veteran's range of motion was normal at that time.  In April 2004, VA imaging revealed minimal DJD and an ankle mortise that appeared normal.  An April 2004 VA examination report documents findings of pain, weakness, stiffness, swelling, instability, and fatigability.  The examiner documented flare-ups that occur twice weekly for up to three hours and further limit the Veteran's motion for up to three hours.  At that time, the Veteran made intermittent use of an ankle brace.  Notably, the Veteran did not have any episodes of dislocation, recurrent subluxation, or inflammatory arthritis at that time; he demonstrated dorsiflexion to 10 degrees and plantar flexion to 45 degrees.  Further, in addressing whether there was any varus or valgus angulation of the os calis in relationship to the long axis of the tibia and fibula, the examiner reported that there was good alignment.  The examiner opined that the Veteran's right ankle instability increases his potential for falls, and that there is evidence of ankylosis, as the Veteran demonstrated loss of dorsiflexion.  This, however, does not describe ankylosis as used in the Rating Schedule, but rather simply a limitation of motion.  Accordingly, this is not considered evidence of ankylosis.  

July 2008 records document worsening erythema, moderate to severe and worsening pain, and worsening swelling.

October 2008 imaging showed mild degenerative changes without acute fractures or subluxations, and the soft tissues appeared normal.  The two small loose bodies inferior to the medial malleolus appeared stable when compared to previous study.

During an October 2008 VA examination, the examiner concluded that the history the Veteran reported of his right ankle disability was inconsistent and unreliable, and while the Veteran reported severe pain at the joint, this was considered greatly exaggerated, and therefore the Board will not consider the findings from this examination as a basis for an evaluation.

Similar findings were reported upon examination in June 2011, but the Veteran demonstrated dorsiflexion to 10 degrees and plantar flexion to 25 degrees with objective evidence of pain following repetitive motion.  There was no additional limitation following three repetitions, and it was indicated the right ankle was not ankylosed.

In February 2014, an examiner documented plantar flexion to 35 degrees with objective evidence of painful motion at 35 degrees and dorsiflexion (extension) to 15 degrees with objective evidence of painful motion at 15 degrees.  The Veteran's range of motion did not change and there was no functional loss after repetitive use.  The examiner could not provide an opinion as to whether flare-ups would cause additional limitation of motion, but there was localized tenderness or pain on palpation.  The Veteran did not demonstrate laxity or ankyloses, although it was indicated that the Veteran uses a right ankle brace when he ambulates.

Here, the most probative evidence fails to show marked limitation of motion, and evaluation in excess of 10 percent is not indicated.  The Veteran has reliably demonstrated 10 degrees or greater of dorsiflexion and 35 degrees or more of plantar flexion.  The Veteran's right ankle disability also has not been productive of ankylosis, malunion of the os calcis or astragalus, or an astragalectomy.  Thus, the Board need not consider whether ratings are warranted under Diagnostic Codes 5270 (ankylosis of the ankle), 5272 (ankylosis of the subastragalar or tarsal joint), 5273 (malunion of the os calcis or astragalus), and 5274 (astragalectomy).  

Right Hip DJD, Limitation of Extension of the Thigh, and Limitation of Flexion of the Thigh

By way of background, in August 2013 and February 2014 rating decisions, the RO granted service connection for DJD of the right hip, limitation of extension of the thigh due to right hip DJD, and limitation of flexion of the thigh due to right hip DJD and assigned initial ratings of 20 percent under Diagnostic Code 5003-5253, 10 percent under Diagnostic Code 5003-5251, and 10 percent under Diagnostic Code 5003-5252, respectively.  See 38 C.F.R. § 4.71a.  The grants of service connection are effective from February 20, 2008.

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  The hip is a major joint.  38 C.F.R. § 4.45 (2015).

Diagnostic Code 5250 provides for rating the hip on the basis of ankylosis.  Diagnostic Code 5251 provides that a 10 percent disability rating is warranted for limitation of extension of the thigh to 5 degrees.  38 C.F.R. § 4.71a.  Diagnostic Code 5252 evaluates hip disability based on limitation of flexion and provides that a 10 percent disability rating is warranted for limitation of flexion of the thigh to 45 degrees; a 20 percent rating is warranted for limitation of flexion of the thigh to 30 degrees; a 30 percent rating is warranted for limitation of flexion of the thigh to 20 degrees; and a 40 percent rating is warranted for limitation of flexion of the thigh to 10 degrees.  Id.  Impairment of the femur is rated under Diagnostic Code 5255.
Diagnostic Code 5253 provides a maximum 20 percent rating for limitation of abduction of the thigh, with motion lost beyond 10 degrees.  

Normal ranges of motion of the hip are hip flexion from 0 to 125 degrees, and hip abduction from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Here, during October 2008 and June 2011 lumbar spine motor examinations, VA examiners documented findings of active movement against full resistance upon right hip flexion and extension.

In July 2013, VA provided another examination.  The examining clinician documented the Veteran's report that he experiences right hip flare-ups that affect his ability to walk.  Muscle strength testing revealed active movement against some resistance, and the examiner noted that August 2011 sensory and motor examinations were normal for the right hip.

The examiner documented flexion to 50 degrees with objective evidence of painful motion at 40 degrees; extension to 0 degrees with objective evidence of painful motion at 10 degrees; internal rotation and external rotation to 10 degrees with objective evidence of painful motion at 10 degrees; abduction to 15 degrees with objective evidence of painful motion at 15 degrees; and adduction to 0 degrees with objective evidence of painful motion at 0 degrees.  The Veteran did not demonstrate abduction lost beyond 10 degrees, adduction limited such that he cannot cross his legs, or rotation limited such that the Veteran cannot toe-out more than 15 degrees.  After repetitive use, the Veteran demonstrated flexion to 50 degrees, extension to 0 degrees, internal rotation and external rotation to 10 degrees, abduction to 15 degrees, and adduction to 0 degrees.  Further, post-repetitive use testing, abduction was lost beyond 10 degrees, adduction was limited such that he could not cross his legs, and rotation was limited such that he could not toe-out more than 15 degrees.  The examiner noted functional loss in the form of less movement than normal, weakened movement, excess fatigability, and pain on movement following repetitive-use testing.  The Veteran's right hip was not ankylosed.

After careful consideration of the evidence, the Board finds that increased ratings are not warranted for the Veteran's right hip DJD, to include limitation of abduction; limitation of extension of the thigh; and limitation of flexion of the thigh.

The Veteran does not qualify for an evaluation greater than 10 percent for limitation of flexion of the thigh under Diagnostic Code 5252 because flexion has not been limited to 30 degrees or less.  In addition, the Veteran currently has the maximum schedular ratings available for limitation of extension of the thigh and impairment of the thigh under Diagnostic Codes 5251 and 5253, respectively, which account for his limitation of extension and DJD with limitation of abduction.  Furthermore, as the record is negative for evidence of ankylosis of the hip and impairment of the femur, the Board finds that Diagnostic Codes 5250 and 5255 are not for application.

Overall, the Board finds that the ratings presently assigned for the Veteran's right hip disability account for the findings and complaints, and an increased evaluation is not warranted at any time during the course of the appeal.

Bilateral Knees

By way of background, the RO granted service connection for right knee DJD and limitation of flexion, right knee instability, and left knee DJD in an August 2013 rating decision and assigned 10 percent ratings for each of the three disabilities, effective February 20, 2008.

Normal ROM of the knee is from 0 degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II (2015).

Under Diagnostic Code 5260, a noncompensable rating is warranted where knee flexion is limited to 60 degrees, a 10 percent rating is assigned where knee flexion is limited to 45 degrees, a 20 percent rating is warranted where knee flexion is limited to 30 degrees, and a 30 percent rating is assigned where knee flexion is limited to 15 degrees.

Under Diagnostic Code 5261, a noncompensable rating is warranted where knee extension is limited to 5 degrees, a 10 percent rating is assigned where knee extension is limited to 10 degrees, a 20 percent rating is warranted with extension is limited to 15 degrees, a 30 percent rating is warranted where extension is limited to 20 degrees, a 40 percent rating is assigned where knee extension is limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.

Under Diagnostic Code 5257, a 10 percent rating is warranted where there is slight recurrent subluxation or lateral instability, a 20 percent rating is warranted where there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted where there is severe recurrent subluxation or lateral instability.

Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Where there is symptomatic removal of semilunar cartilage, a 10 percent rating is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5259.

Here, the record indicates that the Veteran underwent partial meniscus removal in his right knee in June 2003.

In March 2008, a VA clinician noted mild medial joint line narrowing of right knee, full range of motion without significant crepitus in both knees, and tearing of the posterior horn in both knees.  The Veteran denied locking, and the clinician noted that the Veteran had instability and ambulated with a cane.

In July 2013, a VA examiner documented a bilateral meniscal tear and DJD.  The following ranges of motion were documented: right knee flexion to 85 degrees with objective evidence of painful motion at 75 degrees; right knee extension to 0 degrees (no limitation of extension) with objective evidence of painful motion at 10 degrees; left knee flexion to 120 degrees with objective evidence of painful motion at 110 degrees; and left knee extension to 0 degrees (no limitation of extension) with objective evidence of painful motion at 10 degrees.  Following repetitive-use testing, the Veteran demonstrated right knee flexion to 85 degrees, no limitation of extension in the right knee, left knee flexion to 120 degrees, and no limitation of extension in the left knee.  The examiner endorsed that there was no decrease in range of motion due to pain, weakness, fatigue, or lack of endurance after repetitive-use testing.  The examiner noted, however, that the Veteran did demonstrate less movement than normal and pain on movement following repetitive use, and estimated that the Veteran's flare-ups result in a decrease of approximately 5 degrees in each range-of-motion vector due to pain.

The July 2013 examination report documents normal anterior and posterior stability, bilaterally, and indicates that the Veteran has medial-lateral instability in his right leg only.  Further, the Veteran's right knee was positive for meniscal tear, frequent episodes of "locking," and frequent episodes of pain.  There was, however, no evidence of recurrent patellar subluxation/dislocation.  With regard to the Veteran's 2003 right meniscectomy, the examiner documented the Veteran's report that his right knee locks and pops sometimes and "it feels like his right knee wants to go out from underneath him."

After review of the evidence, the Board finds that increased ratings are not warranted for the Veteran's bilateral knee disabilities for the period on appeal.  As a preliminary matter, the Board notes that the evidence fails to show that the following diagnostic codes are applicable in the present case: 5256 (ankylosis of the knee); 5262 (impairment of tibia and fibula); and 5263 (genu recurvatum).

With regard to whether ratings are warranted under Diagnostic Code 5258 for the dislocation of semilunar cartilage, the Board accepts that tears in the medial and lateral menisci are "dislocated menisci" or "dislocated semilunar cartilage."  The Board notes, however, that there is no evidence that the Veteran experienced frequent episodes of "locking," pain, and effusion in his left knee during the period on appeal, as required by the rating criteria.  In so finding, the Board notes that the Veteran denied locking in March 2008 and only right knee locking was reported in July 2013.  With regard to the Veteran's right knee, the Board acknowledges the July 2013 finding that he experiences frequent episodes of "locking" and pain, but the record is negative for evidence of frequent episodes of effusion during the relevant period.  The Board finds, therefore, that rating his knees under Diagnostic Code 5258 is not appropriate.

In addition, the Board finds that a separate rating for the Veteran's left knee is not warranted under Diagnostic Code 5259, which pertains to the symptomatic removal of semilunar cartilage, as the evidence fails to show that the Veteran has undergone a left knee meniscectomy.  With regard to the Veteran's right knee, the Board finds that the Veteran has been compensated appropriately for his post-meniscectomy symptomatology, as he has separate 10 percent ratings for instability and DJD with limitation of flexion, such that an additional rating under Diagnostic Code 5259 would constitute pyramiding.  38 C.F.R. § 4.14.

With regard to Diagnostic Code 5257, the Board acknowledges the Veteran's reports of instability, bilaterally, but finds it highly probative that the July 2013 examiner noted medial-lateral instability in his right leg only and endorsed that there is no evidence or history or recurrent patellar subluxation/dislocation in either knee.  To the extent that the Veteran is competent to report that his left knee is unstable, the Board notes the rating criteria call for lateral instability, and considers the medical findings in this regard more probative that the Veteran's assertions.  The Veteran also is not competent to report the presence of subluxation, as it is not a condition that a person untrained in medicine would recognize or could diagnose.  Thus, the Board finds that a rating is not warranted for left knee instability.

With regard to the Veteran's right knee instability, the Board notes that a rating in excess of 10 percent is not warranted under Diagnostic Code 5257 because moderate or severe instability has not been shown.  Specifically, the July 2013 examiner noted a medial-lateral instability test result of 1+ on a scale that ranges from normal to 1+ (0-5 millimeters of movement) to 2+ (5-10 millimeters of movement) to 3+ (10-15 millimeters of movement), which indicates that the Veteran's level of instability is just outside of the normal range.  Thus, it is reasonable to find that the Veteran has demonstrated no more than slight instability in the right knee and a rating in excess of 10 percent is not warranted.

In addition, the evidence shows that the Veteran demonstrated noncompensable limitation of motion during the appeal period.  Specifically, he demonstrated flexion limited to 75 degrees in the right knee and 110 degrees in the left knee, and extension to 0 degrees, bilaterally.  The Board has considered the July 2013 examiner's opinion that flare-ups may result in a decrease of 5 degrees per range-of-motion vector, but the criteria show that the Veteran's limitation of motion is still noncompensable during flare-ups.  Thus, a rating for limitation of motion is not warranted under the schedular criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.

Additionally, the Board finds that because the Veteran has had compensable ratings for both knees during the entire period on appeal, he has been compensated appropriately for any reported painful motion and an additional rating is neither warranted under 38 C.F.R. § 4.59 nor is it permitted under 38 C.F.R. § 4.14, as the assignment of an additional rating would constitute pyramiding.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the assignment of increased initial ratings for the period on appeal.  There is no doubt to be resolved in this case, as the preponderance of the evidence is against any higher ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.

B.  Constipation

By way of background, the RO granted service connection for constipation in an August 2013 rating decision.  After rating this condition by analogy to irritable colon syndrome (spastic colitis, mucous colitis, etc.), the RO assigned a 10 percent rating under Diagnostic Code 7319.  This grant of service connection is effective from October 31, 2012.

Under 38 C.F.R. § 4.114, which is the rating schedule that pertains to the digestive system, Diagnostic Code 7319 sets forth the schedular criteria for rating irritable colon syndrome (spastic colitis, mucous colitis, etc.).  This diagnostic code provides the following: a 30 percent rating is warranted for severe irritable colon syndrome that is characterized by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress; a 10 percent rating is warranted for moderate irritable colon syndrome that is characterized by frequent episodes of bowel disturbance with abdominal distress; and a noncompensable rating is warranted for mild irritable colon syndrome that is characterized by disturbances of bowel function with occasional episodes of abdominal distress.

A July 2013 VA examination report documents a diagnosis of constipation due to his use of narcotic medications that were prescribed to treat his back and knee conditions.  The examiner endorsed that continuous medication is not required for control of the Veteran's constipation, he has not required surgical treatment for this condition, he does not have malnutrition or serious complications, and he does not have any related tumors, neoplasms, or scars.  The examiner indicated that the Veteran has frequent episodes of bowel disturbance with abdominal distress and has exacerbations or attacks of constipation, which are manifested by cramping and occurred at least seven times during the previous twelve-month period.

A VA treatment record dated January 2014 documents that the Veteran had nausea, but did not have abdominal pain, vomiting, diarrhea, constipation, melena, and hematochezia.

Based on the foregoing, the Board finds that the Veteran meets the criteria for a rating of 10 percent for the period on appeal, and no more.  In so finding, the Board notes that the July 2013 examiner reported that the Veteran has experienced frequent episodes of bowel disturbance, but has not reported having constant abdominal distress.  Additionally, the examiner reported that the Veteran does not have serious complications related to his constipation.  Thus, the Board finds that the preponderance of evidence is against assigning higher, or additional, ratings for constipation.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 49.

C. Psoriasis

By way of background, the RO granted service connection for psoriasis in an August 2013 rating decision.  The Veteran has an initial disability rating of 60 percent under 38 C.F.R. § 4.118, Diagnostic Code 7816, which is the maximum schedular rating available under that diagnostic code.  Accordingly, the Board finds that a higher evaluation cannot be granted under Diagnostic Code 7816.  Thus, in light of the evidence, the Board has considered whether it would be beneficial to the Veteran to rate his symptoms under other diagnostic codes, such as Diagnostic Codes 7800-7805, which pertain to scarring and disfigurement.

In June 2007, the Veteran had a psoriatic rash on his elbows, on the back of his forearms, and on his knees.  In July 2013, a VA examiner reported that the Veteran's condition did not cause scarring or disfigurement of the head, face, or neck.  Further, the Veteran did not have any benign or malignant skin neoplasms, did not have any systemic manifestations due to psoriasis, and did not have debilitating or non-debilitating episodes of urticarial, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis during the twelve-month period prior to the examination.  The Veteran was treated with an oral or topical medication during the twelve-month period prior to the examination.  Specifically, in a July 2013 report and February 2014 addendum, it was indicated that the Veteran receives constant/near-constant treatment with the topical treatment Dovonex, which is neither a corticosteroid nor an immunosuppressive medication.  The examiner reported that psoriasis, which manifested as red scaly plaques diffused throughout the Veteran's body, covers greater than 40 percent of the Veteran's total body area and 20 to 40 percent of his exposed area.

In light of the report that the Veteran's psoriasis has not caused scarring or disfigurement of the head, face, or neck, the Board finds that Diagnostic Code 7800, which pertains to disfigurement of the head, face, and neck, is not for application here.  In addition, the evidence does not show that the Veteran has deep and nonlinear scars, superficial and nonlinear scars, unstable or painful scars, or scars that cause disabling effects that have not otherwise been considered.  Thus, Diagnostic Codes 7801, 7802, 7804, and 7805 are also inapplicable, respectively. 

Based on the foregoing, the Board finds that a rating in excess of 60 percent cannot be granted under Diagnostic Code 7816 and a separate rating is not warranted for the period on appeal.

Extra-Schedular

The Board acknowledges that in exceptional circumstances, where the schedular evaluations are found to be inadequate, 38 C.F.R. § 3.321(b)(1) provides that a veteran may be awarded a rating higher than that encompassed by the schedular criteria.  Under the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  If exceptional circumstances are found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of assignment of an extraschedular evaluation.  See id.

However, in this case, the medical evidence fails to show anything unique or unusual about the disabilities at issue that would render the schedular criteria inadequate.  The rating criteria contemplate the symptoms about which the veteran complains.  

For the musculoskeletal disabilities in particular, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For the joints, the rating schedule also contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture in that regard.  Accordingly, extra-schedular consideration is not warranted.    


ORDER

An effective date earlier than February 20, 2008, for the grant of service connection for psoriasis is denied.

Subject to the law and regulations governing payment of monetary benefits, an earlier effective date of May 21, 2009, for the award of service connection for left lower extremity radiculopathy is granted.

Subject to the law and regulations governing payment of monetary benefits, an earlier effective date of October 31, 2012, for the award of service connection for constipation is granted.  

An effective date earlier than February 20, 2008, for the grant of service connection for DJD of the right hip, to include limitation of abduction, is denied.

An effective date earlier than February 20, 2008, for the grant of service connection for limitation of extension of the thigh due to right hip DJD is denied.

An effective date earlier than February 20, 2008, for the grant of service connection for limitation of flexion of the thigh due to right hip DJD is denied.

A disability rating in excess of 20 percent for DDD of the lumbar spine is denied.

A disability rating in excess of 10 percent for right lower extremity radiculopathy for the period on appeal prior to February 20, 2008, is denied.

A disability rating in excess of 20 percent for right lower extremity radiculopathy is for the period on appeal from February 20, 2008 to February 4, 2014, is denied.

Subject to the law and regulations governing payment of monetary benefits, a disability rating of 40 percent for right lower extremity radiculopathy after February 5, 2014, is granted.

Subject to the law and regulations governing payment of monetary benefits, a disability rating of 10 percent for left lower extremity radiculopathy for the period on appeal prior to November 2, 2012, is granted.   

A disability rating in excess of 20 percent for left lower extremity radiculopathy for the period on appeal after November 2, 2012, is denied.

A disability rating in excess of 10 percent for DJD of the right ankle is denied.

A disability rating in excess of 20 percent for DJD of the right hip, to include limitation of abduction, is denied.

A disability rating in excess of 10 percent for limitation of extension of the thigh due to right hip DJD is denied.

A disability rating in excess of 10 percent for limitation of flexion of the thigh due to right hip DJD is denied.

A disability rating in excess of 10 percent for DJD and limitation of flexion of the right knee is denied.

A disability rating in excess of 10 percent for right knee instability, status post meniscectomy, is denied.

A disability rating in excess of 10 percent for DJD of the left knee is denied.

A disability rating in excess of 10 percent for constipation is denied.

A disability rating in excess of 60 percent for psoriasis is denied.


REMAND

In June 2015, the Veteran submitted a notice of disagreement with the RO's April 2015 denial of his claim for a TDIU.  This notice was timely received and submitted via the appropriate form.  Review of the record shows that the RO has not issued a statement of the case with regard to this issue.  Where, as here, there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, remand for issuance of a statement of the case on these issues is needed.

In addition, the Board finds that the issue of the Veteran's entitlement to an effective date earlier than February 20, 2008, for the award of basic eligibility to DEA benefits must be remanded as well because this issue is inextricably intertwined with the claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Accordingly, the case is REMANDED for the following action:

Furnish to the Veteran and his representative an appropriate statement of the case addressing his entitlement to a TDIU claim.  The Veteran should be afforded the appropriate time period to respond.  Thereafter, any issue remaining in appellate status (i.e., the TDIU claim and/or the claim for an earlier effective date for the award of Dependents Educational Assistance benefits) should be returned to the Board for its review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


